Citation Nr: 0314668	
Decision Date: 07/03/03    Archive Date: 07/10/03

DOCKET NO.  00-16 303	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California



THE ISSUE

Entitlement to an initial evaluation in excess of 50 percent 
for post-traumatic stress disorder (PTSD).  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. Johnston, Counsel




INTRODUCTION

The veteran had active military service from April 1970 to 
December 1971.  For service in the Republic of Vietnam, the 
veteran was awarded the Combat Infantryman Badge.  

This matter comes before the Board of Veteran's Appeals 
(Board) on appeal from an August 1999 rating decision of the 
Department of Veteran's Affairs (VA) Regional Office (RO) in 
Los Angeles, California, which granted service connection for 
PTSD and assigned a 30 percent evaluation, effective from the 
date of initial claim in October 1998.  The evaluation was 
increased to 50 percent in the June 2000 Statement of the 
Case, also effective to the date of initial claim.  The 
appeal continues.  


REMAND

At no time during the pendency of this appeal has the veteran 
been notified of VA's duties to assist and notify pursuant to 
the Veterans Claims Assistance Act of 2000 (hereinafter 
VCAA).  See Pub. L. No. 106-475, 114 Stat. 2096 (2000), now 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 
(West 2002), and implementing regulations at 38 C.F.R §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2002).  

Although the Board had in the past corrected such error by 
providing notification of VCAA, this practice was invalidated 
by the United States Court of Appeals for the Federal 
Circuit.  See Disabled American Veterans, et. al., v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003).  In view of this decision, it now appears that the 
only remedy is to remand the case to the RO.  

Accordingly, the case is hereby REMANDED to the RO for the 
following action:

1.  The RO should review the record and 
send an appropriate letter to the veteran 
to ensure compliance with all notice and 
assistance requirements set forth in the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 
(2000), now codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107 (West 
2002), and implementing regulations at 38 
C.F.R §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2002).  The RO should also 
advise the veteran of the evidence 
necessary to substantiate his claim, as 
well as what evidence he is to provide 
and what evidence VA will attempt to 
obtain.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

2.  After completion of the above and any 
additional development deemed necessary 
by the RO, the RO should review the 
record.  If the benefit sought is not 
granted in full, the veteran and 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review. 

The purpose of this remand is to ensure compliance with the 
requirements of VCAA in keeping with the holding of the 
Federal Circuit in Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



_________________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).  


